260 F.2d 959
NAVIOS CORPORATION, libelant, Appellant,v.THE ULYSSES II, her engines, tackle, apparel, etc., and Compania Ulysses, S.A., Panama, a corporation; Compania Fletera Cajotamil, S.A., Panama, a corporation; and Rio Azul Compania Armadora, S.A., Panama, a corporation, Appellees.
No. 7756.
United States Court of Appeals Fourth Circuit.
Argued November 7, 1958.
Decided November 11, 1958.

Appeals from the United States District Court for the District of Maryland, at Baltimore; Roszel C. Thamsen, Judge.
Clement C. Rinehart, New York City (Robert W. Williams, Baltimore, Md., on brief), for appellant.
Joseph Cardillo, Jr., New York City (George W. P. Whip, Baltimore, Md., on brief), for appellees.
Before SOBELOFF, Chief Judge, and SOPER and HAYNSWORTH, Circuit Judges.
PER CURIAM.


1
For the reasons stated in the District Court's excellent opinion, reported in 161 F. Supp. 932, we think that in the contemplation of the parties when they entered into the charter party, Egypt "declared war against" England and France. The judgment is therefore


2
Affirmed.